PER CURIAM.
Petitioner is presently confined in the Federal Penitentiary at Atlanta, Georgia, serving a five year sentence which expires on March 1, 1973. On November 26, 1968, petitioner was notified that a detainer warrant had been lodged against him based on a charge of breaking and entering and trespass in Putnam County, Florida. Thereafter, on August 11, 1969, he wrote a letter to respondent requesting him to initiate proceedings to have petitioner tried in Florida on the Florida charges. This request was not acknowledged.
This Court issued an alternative writ of mandamus and return has been made by the respondent stating that the Sheriff’s Office has been directed to withdraw the detainer in question for the reason that the State does not intend to further prosecute on the charge represented by the supporting capias. A copy of the letter to the Sheriff’s Office has been filed with this Court.
Accordingly, peremptory writ of mandamus should not issue and alternative writ of mandamus should be and is hereby discharged.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, CARLTON and BOYD, JJ., concur.